441 F.2d 657
Joseph M. KADANS, Plaintiff and Appellant,v.Jon R. COLLINS et al., Appellee.
No. 26522.
United States Court of Appeals, Ninth Circuit.
May 12, 1971, Rehearing Denied June 23, 1971.

Joseph M. Kadans (argued), Las Vegas, Nev., for appellant.
Thomas R. Severns (argued), Paul C. Parranguirre, Las Vegas, nev., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and FERGUSON, District judge.
PER CURIAM:


1
The case is affirmed on the authority of our Hackin v. Lockwood, 9 Cir., 361 F.2d 499.